DETAILED ACTION
This action is made in response to the amendments/remarks filed on March 14, 2022. This action is made final.
Claims 1-3, 5-7, 15-18, 20-23, 25-28, 31, and 33 are pending. Claims 4, 8-14, 19, 24, and 29-30 have been previously cancelled. Claim 32 is presently cancelled. Claims 1, 15, 16, and 31 have been amended. Claim 33 are newly added. Claims 1, 15, and 16 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
	Applicant’s arguments filed March 14, 2022 have been fully considered but are not persuasive.
	Applicant argues the previously cited references fail to teach “wherein the raised image in perspective on the three-dimensional perspective image interface is parallel to the display screen; on the three-dimensional perspective image interface, some of the remaining thumbnail images, which are away from the raised image in perspective and not adjacent to the raised image in perspective, are parallel to the display screen” (emphasis added by Applicant). However, the examiner respectfully disagrees.
	As a first matter, it is noted that displaying content in a parallel manner is considered as non-functional descriptive material and does not impart a patentable distinction to the claim. Displaying the image interface parallel to the display screen has no functional relationship to the structure as it performs no function with respect to the device to which it is associated nor does the device perform some function with respect to the content being displayed in parallel and as such imparts no patentable weight to the claimed invention (e.g., see MPEP 2111.05).
	Nonetheless, previously cited Takaya was incorporated as teaching displaying an image in parallel to the display screen. 
    PNG
    media_image1.png
    299
    605
    media_image1.png
    Greyscale

	Fig. 1A of Takaya illustrates the display in a normal view, wherein all the content is displayed parallel to the display screen, whereas Fig. 1B illustrates the display in an enlarged view (i.e., three-dimensional perspective view). As clearly illustrated in the above figures, elements 11, 12, and 14 are displayed parallel to the display screen in enlarged view (i.e., three-dimensional perspective view) wherein element 14 is in an area not adjacent to the raised image in perspective (e.g., 1B of Fig. 1B).
	Furthermore, it was noted in the previous office action that while Takaya fails to explicitly recite a three-dimensional perspective, it is clearly from at least figures 1B and 9B that the resulting effect provides a 3D perspective wherein the region the pointer is directed is elevated and therefore reads upon the claimed limitation. However, for the purposes of compact prosecution and in the same filed of endeavor of graphical user interfaces for providing magnified content, Mackinlay expressly teaches wherein the zoomed-in image is a raised image in perspective on the three-dimensional perspective image interface (e.g., see Figs. 5, 7-8, 3:61-67 teaching a zoomed-in image where the focus region is raised in perspective as a 3D image). Accordingly, it would have been obvious to modify Xu-Takaya in view of Mackinlay because of the overlapping subject matter and the suggestion to present content at full resolution without total loss of details or context information (e.g., see 1:25-30 of Mackinlay). Accordingly, the previous grounds of rejection are maintained.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 15-17, 19, 23, 25, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (USPPN: 2015/0040039; hereinafter Xu) in further view of Takaya et al. (USPPN: 2001/0038390; hereinafter Takaya) and Mackinlay et al. (USPN: 5,689,287; hereinafter Mackinlay).
As to claim 1, Xu teaches An image display (e.g., see Fig. 1, [0017]) method, comprising: 
displaying a thumbnail image interface comprising at least two thumbnail images; wherein the thumbnail image interface is a two-dimensional perspective image interface (e.g., see Fig. 1, [0029] displaying an initial viewing field including a plurality of thumbnail images); 
when a first touch operation on a first thumbnail image in the at least two thumbnail images is detected, displaying a [three-dimensional] perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images (e.g., see Figs. 1-3, [0018] teaching user gesture on a cell (i.e., thumbnail image) such that the selected cell is displayed in an increase/zoomed view while the remaining cells are displaying in varying decreased sizes); 
positional relationship between the remaining thumbnail and the zoomed-in image on the [three-dimensional] perspective image interface is the same as positional relationship in the thumbnail image interface (e.g., see Figs. 1-3 wherein the positional relationship between the surrounding images and the zoomed-in image are the same as presented in the initial viewing field); 
While Xu teaches user operation to display a zoomed-in image of a selected thumbnail and further teaches displaying the images parallel to the display screen, Xu fails to explicitly teach wherein the zoomed-in image is a raised image in perspective on the three-dimensional perspective image interface and a raised height in perspective of each area of the raised image in perspective is consistent; and the thumbnail image closer to the raised image in perspective, has a higher raised height in perspective on the three-dimensional perspective image interface; wherein the raise image in perspective on the three-dimensional perspective image interface is substantially parallel to the display screen; on the three-dimensional perspective image interface, some of the remaining thumbnail images, which are away from the raise image in perspective and not adjacent to the raised image in perspective, are substantially parallel to the display screen (It is noted displaying of the images in parallel to the display screen are interpreted as non-functional descriptive material (see MPEP 2111.05); nonetheless, Takaya and Mackinlay are recited as teaching the recited portion)).
However, in the same field of endeavor of graphical user interfaces for displaying content, Takaya teaches wherein the zoomed-in image is a raised image in perspective on the three-dimensional perspective image interface and a raised height in perspective of each area of the raised image in perspective is consistent (e.g., see Fig. 1, [0048] wherein the zoomed-in image is raised in height as a three-dimensional image and the raised height is consistent); and the image closer to the raised image in perspective, has a higher raised height in perspective on the three-dimensional perspective image interface (e.g., see Figs. 1, 4, 6 wherein the images closer to the raised image in perspective have a higher raised height in the three-dimensional perspective image interface); wherein the raise image in perspective on the three-dimensional perspective image interface is substantially parallel to the display screen (e.g., see Fig. 1 wherein the enlarged image is substantially parallel to the screen); on the three-dimensional perspective image interface, some of the remaining thumbnail images, which are away from the raise image in perspective and not adjacent to the raised image in perspective, are substantially parallel to the display screen (e.g., see Figs. 1, 4, and 6 wherein on the three-dimensional perspective, some of the images, not immediately adjacent to the enlarged image, are substantially parallel to the display screen). Accordingly, it would have been obvious to modify Xu in view of Takaya because of the overlapping subject matter and the teaching from Takaya to provide an interface in which a user can access enlarged detail of an image while still maintaining the context in which the image is positioned amongst other content (e.g., see [0016] of Takaya).
	While Takaya fails to explicitly recite a three-dimensional perspective, it is clearly from at least figures 1B and 9B that the resulting effect provides a 3D perspective wherein the region the pointer is directed is elevated and therefore reads upon the claimed limitation. However, for the purposes of compact prosecution and in the same filed of endeavor of graphical user interfaces for providing magnified content, Mackinlay expressly teaches wherein the zoomed-in image is a raised image in perspective on the three-dimensional perspective image interface (e.g., see Figs. 5, 7-8, 3:61-67 teaching a zoomed-in image where the focus region is raised in perspective as a 3D image). Accordingly, it would have been obvious to modify Xu-Takaya in view of Mackinlay because of the overlapping subject matter and the suggestion to present content at full resolution without total loss of details or context information (e.g., see 1:25-30 of Mackinlay).

As to claim 2, the rejection of claim 1 is incorporated. Xu-Takaya-Mackinlay further teach wherein in the three-dimensional perspective image interface, a size of each of the remaining thumbnail images is gradually decreased in a direction away from the raised image in perspective, and a raised height in perspective of each of the remaining thumbnail images is gradually decreased in the direction away from the raised image in perspective (e.g., see Fig. 2 of Xu wherein the size of the surrounding thumbnail images are reduced in size from the zoomed-in image. See also Figs. 1, 6, [0046] of Takaya and Figs. 7-8 of Mackinlay wherein the size of the remaining images are gradually decreased in size and height a direction away from the raised image).  

As to claim 25, the rejection of claim 2 is incorporated. Xu-Takaya-Mackinlay further teach wherein the method further comprises: after the step of displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images, when a second touch operation on a second thumbnail image rather than the raised image in perspective on the three-dimensional perspective image interface is detected, adjusting the three-dimensional perspective image interface by taking a position of the second thumbnail image as a reference (e.g., see Figs. 2-3 of Xu wherein, while in the magnified view, a user can provide input to navigate to another thumbnail image and the magnified view is adjusted accordingly); Page 3 of 11Application No. UnassignedPreliminary Amendment Attorney Docket Number C4201.10071US01wherein a raised image in perspective on the adjusted three-dimensional perspective image interface is a zoomed-in image of the second thumbnail image (e.g., see [0038] of Takaya and Figs. 7-8, 4:35-46 of Mackinlay wherein a user can move the pointer for which the three-dimensional image is adjusted according.  See also Figs. 2-3 and [0018] of Xu wherein selection of another thumbnail switches the view to display and enlarged view of the selected thumbnail).  

As to claims 15, 17, 19 and 23, the claims are directed to the mobile terminal implementing the method of claims 1, 2, 4 and 25 and further recites a memory, a processor, and computer program (e.g., see Fig. 1, 2:42-45) and are similarly rejected.

As to claim 16, the claim is directed to the computer-readable storage medium implementing the method of claim 1 and is similarly rejected.

As to claim 33, the rejection of claim 1 is incorporated. Takaya-Mackinlay further teach wherein the raised image in perspective on the three-dimensional perspective image interface, and some of the remaining thumbnail images, which are away from the raised image in perspective and not adjacent to the raised image in perspective, are parallel to the display screen in units of each image (It is noted displaying of the images in parallel to the display screen are interpreted as non-functional descriptive material (see MPEP 2111.05); nonetheless, Takaya and Mackinlay are recited as teaching the recited portion. E.g., see Figs. 1, 4, and 6 of Takaya wherein on the three-dimensional perspective, the enlarged area and some of the images, not immediately adjacent to the enlarged image, are parallel to the display screen). Accordingly, it would have been obvious to modify Xu in view of Takaya because of the overlapping subject matter and the teaching from Takaya to provide an interface in which a user can access enlarged detail of an image while still maintaining the context in which the image is positioned amongst other content (e.g., see [0016] of Takaya).
While Takaya fails to explicitly recite a three-dimensional perspective, it is clearly from at least figures 1B and 9B that the resulting effect provides a 3D perspective wherein the region the pointer is directed is elevated and therefore reads upon the claimed limitation. However, for the purposes of compact prosecution and in the same filed of endeavor of graphical user interfaces for providing magnified content, Mackinlay expressly teaches wherein the zoomed-in image is a raised image in perspective on the three-dimensional perspective image interface (e.g., see Figs. 5, 7-8, 3:61-67 teaching a zoomed-in image where the focus region is raised in perspective as a 3D image). Accordingly, it would have been obvious to modify Xu-Takaya in view of Mackinlay because of the overlapping subject matter and the suggestion to present content at full resolution without total loss of details or context information (e.g., see 1:25-30 of Mackinlay).


Claims 3, 18, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Takaya, and Mackinlay, as applied above, and in further view of Schmidt (USPN: 9,529,509; hereinafter Schmidt) 
As to claim 3, the rejection of claim 1 is incorporated. Xu-Takaya-Mackinlay further teach wherein the method further comprises: after the step of displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images, when a second touch operation on a second thumbnail image rather than the raised image in perspective on the three-dimensional perspective image interface is detected, adjusting the three-dimensional perspective image interface by taking a position of the second thumbnail image as a reference (e.g., see Figs. 2-3 of Xu wherein, while in the magnified view, a user can provide input to navigate to another thumbnail image and the magnified view is adjusted accordingly); Page 3 of 11Application No. UnassignedPreliminary Amendment Attorney Docket Number C4201.10071US01wherein a raised image in perspective on the adjusted three-dimensional perspective image interface is a zoomed-in image of the second thumbnail image (e.g., see [0038] of Takaya and Figs. 7-8 and 4:35-46 of Mackinlay wherein a user can move the pointer for which the three-dimensional image is adjusted according.  See also Figs. 2-3 and [0018] of Xu wherein selection of another thumbnail switches the view to display and enlarged view of the selected thumbnail); or
wherein the method further comprises: after the step of displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images, when a first [direction sliding] operation on the raised image in perspective is detected, updating the raised image in perspective on the three-dimensional perspective image interface and the remaining thumbnail images, according to a [sliding direction of the first direction sliding] operation (e.g., see Figs. 2-3 of Xu wherein, while in the magnified view, a user can provide input to navigate to another thumbnail image and the magnified view is adjusted accordingly.  See also [0038] of Takaya and Figs. 7-8 and 4:35-46 of Mackinlay wherein a user can move the pointer for which the three-dimensional image is adjusted according.  See also Figs. 2-3 and [0018] of Xu wherein selection of another thumbnail switches the view to display and enlarged view of the selected thumbnail); Page 3 of 11Application No. UnassignedPreliminary Amendment or
when a second [direction sliding] operation on the raised image in perspective is detected, adjusting the three-dimensional perspective image by taking a position of an adjacent thumbnail image of the zoomed-in image as a reference; wherein a raised image in perspective on the adjusted three-dimensional perspective image interface is a zoomed-in image of the adjacent thumbnail image (e.g., see Figs. 2-3 of Xu wherein, while in the magnified view, a user can provide input to navigate to another thumbnail image and the magnified view is adjusted accordingly.  See also [0038] of Takaya and Figs. 7-8 and 4:35-46 of Mackinlay wherein a user can move the pointer for which the three-dimensional image is adjusted according.  See also Figs. 2-3 and [0018] of Xu wherein selection of another thumbnail switches the view to display and enlarged view of the selected thumbnail).
While Xu, Takaya, and Mackinlay teach user input on a new image after display of the zoomed-in image, Xu-Takaya-Mackinlay fail to teach the operation as being a sliding direction.  However, in the same field of endeavor of graphical user interfaces, Schmidt teaches a sliding direction (e.g., see 9:27-50 of Schmidt wherein, while in the magnified view, a user can provide a swipe input to navigate to another thumbnail image, including an adjacent image, and the magnified view is adjusted accordingly).  Accordingly, it would have been obvious to modify Xu-Takaya-Mackinlay in order to selectively view different enhanced view levels for a plurality of different content (e.g., see 9:38-40 of Schmidt).

As to claim 26, the rejection of claim 2 is incorporated. Xu-Takaya-Mackinlay further teach wherein the method further comprises: after the step of displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images, when a first [direction sliding] operation on the raised image in perspective is detected, updating the raised image in perspective on the three-dimensional perspective image interface and the remaining thumbnail images, according to a [sliding direction of the first direction sliding] operation (e.g., see Figs. 2-3 of Xu wherein, while in the magnified view, a user can provide input to navigate to another thumbnail image and the magnified view is adjusted accordingly.  See also [0038] of Takaya and 4:35-46 of Mackinlay wherein a user can move the pointer for which the three-dimensional image is adjusted according.  See also Figs. 2-3 and [0018] of Xu wherein selection of another thumbnail switches the view to display and enlarged view of the selected thumbnail)Page 3 of 11Application No. UnassignedPreliminary Amendment; or
when a second [direction sliding] operation on the raised image in perspective is detected, adjusting the three-dimensional perspective image by taking a position of an adjacent thumbnail image of the zoomed-in image as a reference; wherein a raised image in perspective on the adjusted three-dimensional perspective image interface is a zoomed-in image of the adjacent thumbnail image (e.g., see Figs. 2-3 of Xu wherein, while in the magnified view, a user can provide input to navigate to another thumbnail image and the magnified view is adjusted accordingly.  See also [0038] of Takaya and 4:35-46 of Mackinlay wherein a user can move the pointer for which the three-dimensional image is adjusted according.  See also Figs. 2-3 and [0018] of Xu wherein selection of another thumbnail switches the view to display and enlarged view of the selected thumbnail).
While Xu, Takaya, and Mackinlay teach user input on a new image after display of the zoomed-in image, Xu-Takaya-Mackinlay fail to teach the operation as being a sliding direction.  However, in the same field of endeavor of graphical user interfaces, Schmidt teaches a sliding direction (e.g., see 9:27-50 of Schmidt wherein, while in the magnified view, a user can provide a swipe input to navigate to another thumbnail image, including an adjacent image, and the magnified view is adjusted accordingly).  Accordingly, it would have been obvious to modify Xu-Takaya-Mackinlay in order to selectively view different enhanced view levels for a plurality of different content (e.g., see 9:38-40 of Schmidt).

As to claim 18, the claim is directed to the mobile terminal implementing the method of claim 3 and is similarly rejected.

Claims 5, 20, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Takaya, and Mackinlay, as applied above, and in further view of Ko (USPPN: 2014/0075354; hereinafter Ko).
As to claim 5, the rejection of claim 1 is incorporated. Takaya further teaches wherein the method further comprises: after the step of displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images, when a zoomed-out operation on the raised image in perspective is detected, displaying the thumbnail image interface (e.g., see [0043] teaching after displaying an enlarged three-dimensional view, detecting a release operation and returning to a normal size view).
Xu-Takaya fail to teach when a third touch operation on the thumbnail image interface is detected, displaying at least one folder image in a preset area of the thumbnail image interface; when a drag operation of dragging a target thumbnail image displayed on the thumbnail image interface to a target folder image is detected, dragging the target thumbnail image into a folder corresponding to the target folder image.  
However, in the same field of endeavor of graphical user interfaces for displaying and manipulating data, Ko teaches when a third touch operation on the thumbnail image interface is detected, displaying at least one folder image in a preset area of the thumbnail image interface (e.g., see Fig. 13, [0208], [0211] wherein a touch input is received on a thumbnail image interface such that at least one folder images is presented in a preset area); when a drag operation of dragging a target thumbnail image displayed on the thumbnail image interface to a target folder image is detected, dragging the target thumbnail image into a folder corresponding to the target folder image (e.g., see Fig. 13, [0208] wherein a drag operation of a target thumbnail image is detected and dragged into a folder corresponding to the target folder).  Accordingly, it would have been obvious to modify Xu-Takaya-Mackinlay in view of Ko to easily manage data files in a folder for providing a more convenient user interface (e.g., see [0007] of Ko).

As to claim 27, the rejection of claim 2 is incorporated. Takaya further teaches wherein the method further comprises: after the step of displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images, when a zoomed-out operation on the raised image in perspective is detected, displaying the thumbnail image interface (e.g., see [0043] teaching after displaying an enlarged three-dimensional view, detecting a release operation and returning to a normal size view).
Xu-Takaya fail to teach when a third touch operation on the thumbnail image interface is detected, displaying at least one folder image in a preset area of the thumbnail image interface; when a drag operation of dragging a target thumbnail image displayed on the thumbnail image interface to a target folder image is detected, dragging the target thumbnail image into a folder corresponding to the target folder image.  
However, in the same field of endeavor of graphical user interfaces for displaying and manipulating data, Ko teaches when a third touch operation on the thumbnail image interface is detected, displaying at least one folder image in a preset area of the thumbnail image interface (e.g., see Fig. 13, [0208], [0211] wherein a touch input is received on a thumbnail image interface such that at least one folder images is presented in a preset area); when a drag operation of dragging a target thumbnail image displayed on the thumbnail image interface to a target folder image is detected, dragging the target thumbnail image into a folder corresponding to the target folder image (e.g., see Fig. 13, [0208] wherein a drag operation of a target thumbnail image is detected and dragged into a folder corresponding to the target folder).  Accordingly, it would have been obvious to modify Xu-Takaya-Mackinlay in view of Ko to easily manage data files in a folder for providing a more convenient user interface (e.g., see [0007] of Ko).

As to claim 20, the claim is directed to the mobile terminal implementing the method of claim 5 and is similarly rejected.

Claims 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Takaya, Mackinlay, and Ko, as applied above, and in further view of Park (USPPN: 2012/0240071; hereinafter Park).
As to claim 6, the rejection of claim 5 is incorporated. While Ko teaches dragging and dropping a thumbnail image to a target folder, Xu-Takaya-Mackinlay-Ko fail to teach wherein the step of when a drag operation of dragging a target thumbnail image displayed on the thumbnail image interface to aPage 4 of 11Application No. UnassignedPreliminary AmendmentAttorney Docket Number C4201.10071US01 target folder image is detected, dragging the target thumbnail image into a folder corresponding to the target folder image, comprises: when the drag operation of dragging the target thumbnail image displayed on the thumbnail image interface to the target folder image is detected, adjusting the target folder image to a zoomed-in three-dimensional perspective image, zooming in a boundary corresponding to the target folder image in the preset area and dragging the target thumbnail image into the folder corresponding to the target folder image.  
However, in the same field of endeavor of graphical user interfaces for displaying and manipulating data, Park teaches wherein the step of when a drag operation of dragging a target thumbnail image displayed on the thumbnail image interface to aPage 4 of 11Application No. UnassignedPreliminary AmendmentAttorney Docket Number C4201.10071US01 target folder image is detected, dragging the target thumbnail image into a folder corresponding to the target folder image, comprises: when the drag operation of dragging the target thumbnail image displayed on the thumbnail image interface to the target folder image is detected, adjusting the target folder image to a zoomed-in three-dimensional perspective image, zooming in a boundary corresponding to the target folder image in the preset area and dragging the target thumbnail image into the folder corresponding to the target folder image (e.g., see Fig. 11, [0187] teaching a drag and drop operation of a thumbnail image to a target folder such that the target folder size is adjusted to be a zoomed-In image).  Accordingly, it would have been obvious to modify Xu-Takaya-Mackinlay-Ko in view of Park to provide easy identification of a location where a selected object is to be dropped, thus providing user ease and convenience (e.g., see [0008] of Park).

As to claim 21, the claim is directed to the mobile terminal implementing the method of claim 6 and is similarly rejected.

Claims 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Takaya, Mackinlay, Ko, and Park, as applied above, and in further view of Pedrick et al. (USPPN: 2017/0192656; hereinafter Pedrick).
As to claim 7, the rejection of claim 6 is incorporated. While Park teaches restoring the boundary of the target folder area and the preset area after zooming in a boundary corresponding to the target folder (e.g., see Fig. 11), Schmidt-Kim-Ko-Park fail to teach hiding the folder image in the preset area.
However, in the same field of endeavor of graphical user interfaces for managing and manipulating data, Pedrick teaches hiding the folder image in the preset area (e.g., see Fig. 7, [0082] teaching after an item is added to a folder, hiding the folder image in the preset area).  Accordingly, it would have been obvious to modify Xu-Takaya-Schmidt-Ko-Park in view of Pedrick to provide an easy way for a user to add items to a folder while preserving value display space by permitting a user to hide unused content (e.g., see [0081] of Pedrick).

As to claim 22, the claim is directed to the mobile terminal implementing the method of claim 7 and is similarly rejected.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Takaya, and Mackinlay, as applied above, and in further view of Rodriguez et al. (USPN: 7,373,650; hereinafter Rodriguez).
	
	As to claim 28, the rejection of claim 1 is incorporated.  While Xu teaches the images as being thumbnail images, Xu-Takaya-Mackinlay fail to teach wherein the first thumbnail image is a video; and the raised image in the perspective on the three-dimensional perspective image interface is a zoomed-in video in a playing state of the first thumbnail image.
	However, in the same field of endeavor of graphical user interfaces, Rodriguez teaches wherein the first thumbnail image is a video; and the raised image in the perspective on the [three-dimensional] perspective image interface is a [zoomed-in] video in a playing state of the first thumbnail image (e.g., see 5:1-24, 9:50-10:2 teaching a plurality of thumbnail videos wherein in response to a selection, a thumbnail of the video in a playing state is displayed in a protruding and/or highlighted manner.  See also Takaya specifically teaching a zoomed-in perspective).  Accordingly, it would have been obvious to modify Xu-Takaya-Mackinlay in view of Rodriguez as a simple substitution of one known type of content (i.e., image) for another (i.e., video content) to yield the predictable results of providing a zoomable interface for video content thereby providing the benefits of Xu-Takaya to media type content (e.g., see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143).	
	Rodriguez further teaches wherein the remaining thumbnail images are videos; the remaining thumbnail images on the three-dimensional perspective image interface are videos in a playing state; the method further includes: controlling a mobile terminal to only output audio of the raised image in perspective (e.g., see 5:1-24, 9:50-10:2 of Xu teaching a plurality of thumbnail playing videos wherein in response to a selection, a thumbnail of the video in a playing state is displayed in a protruding and/or highlighted manner and is the sole video playing audio.  See also Takaya specifically teaching a zoomed-in perspective).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Takaya, and Mackinlay, as applied above, and in further view of Jung et al. (USPPN: 2014/0143733; hereinafter Jung).

	As to claim 31, the rejection of claim 1 is incorporated. Xu-Takaya-Mackinlay further teach wherein on the three-dimensional perspective image interface, some of the remaining thumbnail images, which are adjacent to the raised image in perspective, are displayed obliquely with respect to the display screen (e.g., see Figs. 1B of Takaya and Figs. 7-8 of Mackinlay wherein the images adjacent to the raised image is displayed obliquely with respect to the display screen).
	Xu-Takaya-Mackinlay teach displaying a three-dimensional perspective and a two-dimensional perspective (see rejection above), Xu-Takaya-Mackinlay fail to teach displaying the different perspectives using a three-dimensional display screen.
However, in the same field of endeavor of graphical user interfaces for displaying content, Jung teaches wherein the displaying a thumbnail image interface comprising at least two thumbnail images with a display screen, includes: using a three-dimensional display screen to display the two-dimensional perspective image interface comprising the at least two thumbnail images; wherein the displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images, includes: using the three-dimensional display screen to displaying the three-dimensional perspective image interface comprising the zoomed-in image of the first thumbnail image and the remaining thumbnail images (e.g., see [0030], [0063], [0072], [0080] teaching displaying images as either a 2D or 3D representation on a display that uses a 3d touch display). Accordingly, it would have been obvious to modify Xu-Takaya-Mackinlay in view of Jung in order to easily convert two-dimensional content into three-dimensional content (e.g., see [0008] of Jung). 


Relevant Art not Cited
	As a courtesy, the following references have been identified as being relevant to the claimed invention.  Applicant is encouraged to review the below references when filing and subsequent remarks and/or amendments.
Robertson et al. (USPN: 5,670,984): teaching a three-dimensional perspective projection of a plurality of images
Fuji et al. (USPN: 5,812,111): teaching a bifocal picture display system
Baar et a. (USPPN: 2006/0098028): compound lenses for data presentation 


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179